AO 450 (Rev. 01/09) Judgment in a Civil Action

                                                   UNITED STATES DISTRICT COURT
                                                              for the
                                                       District of South Carolina



                     Lora Ann Busbee,
                          Plaintiff
                             v.                                            Civil Action No.      1:18-00943-TMC




 Commissioner of the Social Security Administration
                    Defendant

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                    recover from the defendant (name)              the amount of           dollars ($    ),
which includes prejudgment interest at the rate of            %, plus postjudgment interest at the rate of     %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .
O other: the decision of the Commissioner is reversed pursuant to sentence four of 42 U.S.C. § 405(g) and this action
is remanded for further administrative proceedings.


This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable Timothy M. Cain, United States District Judge presiding. The court having adopted the
Report and Recommendation of Magistrate Judge Shiva V. Hodges who reversed the decision of the Commissioner and
remanded this action for further administrative proceedings.


                                                                         CLERK OF COURT
Date: May 13, 2019
                                                                                              s/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
